plr-109516-07 internal_revenue_service number release date index number ---------------------------- ------------------------ ------------------------------ -------------------------------------- --------------------------- department of the treasury washington dc person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc fip b03 plr-109516-07 date date ----------------------------------------------------------------- legend trust a ------------------------------------------------------------ ------------------------------ --------------------------------------------- company ------------------------------------------------------------ hotel partnership trust b holding --------------------------------------- ---------------------------------- --------------------------------------------- ------------ state x state y date date date date ------------ ------------------- ------------------ -------------------------- ---------------------- plr-109516-07 date date date date a ---------------------- ----------------------- ------------------------ ------------------------ ----- dear ------------------ this responds to a letter_ruling dated date submitted on behalf of trust a and company requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an election under sec_301_7701-3 to classify company as a corporation for federal tax purposes effective as of date and an election under sec_856 of the internal_revenue_code to treat company as a taxable_reit_subsidiary trs of trust a effective as of date facts trust a is a state x corporation that was formed on date trust a plans to elect to be treated as a real_estate_investment_trust reit beginning with its tax_year that ended date company is a limited_liability_company organized in state y trust a has owned all of the interests in company at all times since company issued interests trust a owns hotel and leases hotel to company trust a is primarily owned by partnership a state y limited_partnership classified as a partnership for u s federal tax purposes other than partnership trust a has a direct shareholders the interests in partnership are owned primarily by trust b a publicly traded reit and holding a limited_partnership an officer officer of both trust a and company was charged with the responsibility for filing all forms necessary for company to be treated as a trs of trust a on or about date an officer of trust b made an inquiry as to the status of the tax filings necessary to treat company as a trs of trust a this inquiry prompted officer to ask outside counsel for holding for assistance in preparing an entity plr-109516-07 classification election for company a paralegal for the outside counsel prepared a form_8832 entity classification election which was executed and filed on date the form_8832 indicated that company elected to be classified as a corporation in completing the form the paralegal mistakenly chose an effective date of date instead of date when signing the form_8832 officer failed to realize that the form listed an incorrect effective date moreover the outside counsel failed to recommend to officer to also file a form_8875 taxable_reit_subsidiary election with respect to company officer was unaware that a trs election also needed to be filed for company to be treated as a trs of trust a_trust b subsequently sent officer a primary certification relating to trust a’s status as a reit the certification included a statement as to the timely and proper filing of a trs election for each entity intended to qualify as a trs officer forwarded the certification to the outside counsel for holding the outside counsel returned the certification with minor comments but did not question the statement regarding the election of trs status officer subsequently executed and returned to trust b a reliance certification attesting to the accuracy of the statements made in the primary certification on or about date the accounting firm engaged to prepare the tax returns for the entities involved in the structure determined that a trs election had not been filed for company on date the accounting firm also became aware that the form_8832 filed on behalf of company mistakenly specified date instead of date as the effective date on date the accounting firm filed a form_8875 on behalf of trust a and company officer represents that at all times since trust a’s formation trust a has been organized and has intended to operate in a manner that would permit it to qualify as a reit officer further represents that it had been understood at all relevant times that company would qualify as a trs under sec_856 furthermore trust a and company jointly make the following additional representations the request for relief was filed by trust a and company before the failure to make the regulatory election was discovered by the service granting the relief will not result in trust a and or company having a lower tax_liability in the aggregate for all years to which the regulatory election applies than that taxpayer would have had if the election had been timely made taking into account the time_value_of_money plr-109516-07 trust a and company did not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time trust a and company requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences trust a and company did not choose to not file the election law and analysis sec_856 of the code provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a trs to be eligible for treatment as a taxable_reit_subsidiary sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition sec_856 specifically provides that the election and any revocation thereof may be made without the consent of the secretary in announcement i r b the service announced the availability of new form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for tax years beginning after for eligible entities to elect treatment as a trs the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the tax_year however the effective date of the election depends upon when the form_8875 is filed the instructions further provide that the effective date on the form cannot be more than months and days prior to the date of filing the election or months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service sec_301_9100-1 of the regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i sets forth rules that the internal_revenue_service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for plr-109516-07 regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusions based on the information submitted and representations made we conclude that trust a and company have satisfied the requirements for granting a reasonable extension of time to elect under sec_301_7701-3 to classify company as a corporation for federal tax purposes effective as of date and elect under sec_856 to treat company as a taxable_reit_subsidiary of trust a effective as of date accordingly the form_8832 that was filed by company on date will be treated as if it had been timely filed to classify company as a corporation for federal tax purposes effective as of date and the form_8875 that was filed by trust a and company on date will be treated as if it had been timely filed to treat company as a taxable_reit_subsidiary of trust a effective as of date no opinion is expressed with regard to whether the tax_liability of either trust a or this ruling is limited to the timeliness of the filing of the form_8832 and form_8875 this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether trust a otherwise qualifies as a reit under subchapter_m of the code company is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect plr-109516-07 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely alice m bennett chief branch office of associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes
